Citation Nr: 1504064	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, to include endometriosis, vaginitis, cystitis, menorrhagia, and bad "pap" smears.

2.  Entitlement to service connection for a disability manifested by chronic urinary tract infections (UTIs).

3.  Entitlement to a higher initial disability rating (or evaluation) for migraine headaches in excess of 30 percent.

4.  Entitlement to a higher initial disability rating for a thoracolumbar spine disability in excess of 20 percent.

5.  Entitlement to a separate compensable rating for right lower extremity radiculopathy (as a neurological symptom of the service-connected thoracolumbar spine disability).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from January 12, 2005 to August 20, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1998 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2012, the Board remanded the matter for additional development.  The additional development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the July 2012 Board Remand is included in the Duties to Notify and Assist section below.  

In a June 2012 Written Brief Presentation, the Veteran's representative asserted that the Veteran's present condition supports a TDIU; therefore, the issue of entitlement to TDIU is raised and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  For reasons discussed below, the issue has been limited to the period from January 12, 2005 to August 20, 2012.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of entitlement service connection for a disability manifested by chronic UTIs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current disorders of endometriosis, menorrhagia, and vaginitis.

2.  There is no current diagnosis of a cystitis disorder.

3.  An abnormal pap smear is not a disability for VA compensation purposes.

4.  A gynecological disability was not "noted" at service entrance.

5.  The Veteran was treated for gynecological complaints in service.

6.  The endometriosis disability clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated (permanently worsened) by service.

7.  The menorrhagia and vaginitis disabilities are not related to service.

8.  For the entire initial rating period from January 12, 2005, the migraine headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain with associated symptoms including nausea, vomiting, sensitivity to light and sound, and workplace absenteeism.
9.  For the entire initial rating period from January 12, 2005, the service-connected thoracolumbar spine disability manifested symptoms including forward flexion to 45 degrees, combined range of motion to 150 degrees, tightness, spasms, flare-ups of pain in the rain, cold weather, and after lifting 10 to 15 pounds, and functional impairment including pain with prolonged sitting and difficulty walking after prolonged sitting.

10.  For the period from January 12, 2005 to August 20, 2012, the right lower extremity radiculopathy more nearly approximated mild incomplete paralysis of the right lower extremity, with symptoms including intermittent numbness and radiating pain; and for the period from August 20, 2012, more nearly approximated moderately severe incomplete paralysis of the right lower extremity, with symptoms including severe numbness and decreased light touch sensation.

11.  For the rating period from January 12, 2005 to August 20, 2012, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2014) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating is at least 70 percent.

12.  For the rating period from January 12, 2005 to August 20, 2012, the Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  An endometriosis disability clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

2.  The criteria for service connection for a gynecological disorder, to include menorrhagia, vaginitis, and cystitis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from January 12, 2005, the criteria for an initial disability rating of 50 percent for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

4.  For the entire rating period from January 12, 2005, the criteria for an initial disability rating in excess of 20 percent for a thoracolumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, for the period from January 12, 2005 to August 20, 2012, the criteria for a separate 10 percent disability rating for right lower extremity radiculopathy, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).  

6.  Resolving reasonable doubt in the Veteran's favor, for the rating period from August 20, 2012, the criteria for a separate 40 percent disability rating for right lower extremity radiculopathy, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).  

7.  Resolving reasonable doubt in the Veteran's favor, for the period from January 12, 2005 to August 20, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a January 2005 notice letter sent prior to the initial adjudication of the claims in July 2005, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination and medical opinion reports, and the Veteran's written statements.

Following instructions in the July 2012 Board Remand, VA examined the service-connected migraine headache disability in August 2012.  The VA examiner reviewed the medical history and discussed symptomatology with the Veteran, and reported on the relevant disability criteria and functional impairment.  For these reasons, the Board finds that the August 2012 VA headache examination is adequate and that no further medical examination or opinion is necessary to decide the issue of a higher initial rating for the service-connected migraine headache disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

VA also examined the service-connected thoracolumbar spine disability in August 2012.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present symptomatology, performed a physical examination and diagnostic testing, and reported on the relevant disability criteria and functional impairment.  While the Veteran indicated that the August 2012 VA spinal examiner "noted that [the Veteran] should have been given a CT scan" to provide a more thorough disability picture, there is no indication in the August 2012 VA spinal examination report, from the examiner or otherwise, that more data or testing was necessary to provide an informed impression of the severity of the thoracolumbar spine disability.  For these reasons, the Board finds that the August 2012 VA spinal examination is adequate and that no further medical examination or opinion is necessary to decide the issue of a higher initial rating for the service-connected thoracolumbar spine disability.  See id.

VA provided a gynecological examination in August 2012.  The VA gynecological examiner reviewed the claims file, discussed relevant complaints and treatment in service, interviewed the Veteran about past and present symptomatology, and offered the requested opinions with supporting rationale.  The Board finds that the August 2012 VA gynecological examination and medical opinions are adequate to assist in determining the nature and etiology of the claimed gynecological disability; therefore, no further VA examination or medical opinion is needed.  See id.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence 
(1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Gynecological Disability

The Veteran seeks service connection for chronic gynecological infections and related treatment.  See August 2005 VA Form 21-4138.  Specifically, the Veteran contends that there was no pre-existing gynecological disability prior to service, and that any current gynecological disability is, therefore, related to service.  See June 2012 representative letter.

Initially, the Board finds that the Veteran has current disorders of endometriosis, menorrhagia, and vaginitis.  These diagnoses were provided in the August 2012 VA gynecological examination report and reported as active.  A diagnosis for cystitis is also listed; however, the August 2012 VA examiner later indicated that cystitis is "not significantly demonstrated in the [claims] file" and that there was no current evidence of a cystitis disorder; therefore, the listing of cystitis in the diagnosis section of the August 2012 examination report is more appropriately distinguished as a prior medical history of cystitis.  Similarly, although this examination report also lists "abnormal pap smear" under the diagnosis section, an abnormal pap smear is not itself a disability for VA compensation purposes, and is, rather, an indication of a gynecological disorder.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that a gynecological disorder was not "noted" at service entrance.  The October 1998 service enlistment examination reflects a normal clinical evaluation of the genitourinary system, and there are no gynecological abnormalities otherwise noted; therefore, the Veteran's is presumed to have been in sound condition at service entrance with regard to gynecological health.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

In this context, and upon review of all the evidence, lay and medical, the Board finds that the presumption of soundness has been rebutted with regard to an endometriosis disability, but not menorrhagia or vaginitis.  There is clear and unmistakable evidence that the endometriosis disorder preexisted service.  The August 2012 VA gynecological opined that "it is undebatable that endometriosis existed many years prior to service.  This is documented with previous history of pelvic pain and [menstrual] problems prior to service."  The evidence includes a May 1997 (prior to service) treatment record reflecting a laparoscopic ablation for stage I to II pelvic endometriosis.  For these reasons, the Board finds that the endometriosis disability clearly and unmistakably preexisted service.

The evidence is also clear and unmistakable that the preexisting endometriosis disorder was not aggravated by service.  Following the Veteran's complaints of in-service pelvic pain in August 2000, a sonogram was conducted, revealing a cyst in the right ovary; however, the reviewing physician did not note any sign of endometriosis.  In April 2002, the Veteran complained of pelvic pain and vaginal bleeding, and the service clinician provided an impression of dysmenorrhea.  The August 2012 VA gynecological examiner explained, however, "menorrhagia/ dysmenorrhea complaints are common in [endometriosis], with or without therapy."  In August 2004, the Veteran expressed interest in resuming depoprovera for endometriosis; however, the service treatment records do not reflect any treatment for endometriosis other than an undated complaint of chronic pelvic pain secondary to endometriosis.

Approximately four months after service separation, in an April 2005 VA examination addendum, the April 2005 VA gynecological examiner discussed an April 2005 pelvic sonogram.  The VA examiner explained that there was "no radiographic evidence of endometriosis involvement."  The addendum also specifically stated that there was "no evidence of recurrent endometriosis."
The August 2012 VA gynecological examiner opined that "there is no evidence that military service aggravated or increased the condition of endometriosis," and added that "endometriosis is not caused by or related to any military duties."  The VA examiner reviewed the claims file, including the service treatment records and post-service treatment records.  For these reasons, the Board finds that the endometriosis disorder clearly and unmistakably was not aggravated by service.

As such, the weight of the lay and medical evidence shows clearly and unmistakably that the endometriosis disorder pre-existed service and clearly and unmistakably was not aggravated (permanently worsened) by active duty service.  Because the evidence does not demonstrate aggravation of the preexisting endometriosis disability, the claim for service connection for the preexisting endometriosis disability must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Board next finds that the weight of the evidence demonstrates that the current menorrhagia disability is secondary to the nonservice-connected endometriosis disorder; therefore, menorrhagia is not related to service because service connection has been denied for endometriosis.  As discussed above, the current endometriosis disorder clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  In the August 2012 VA gynecological examination report, the VA examiner opined that menorrhagia is not caused by or related to military service.  The VA examiner's rationale discusses that menorrhagia "is more likely secondary to continued disease process of endometriosis."  In other words, the menorrhagia disability was not caused by service because it was caused by the endometriosis disability that preexisted service, or, as explained by the August 2012 VA examiner, "menorrhagia/dysmenorrhea complaints are common in [endometriosis], with or without therapy."  As the lay and medical evidence does not include any other opinions related to the etiology of the menorrhagia disability, the weight of the evidence is against finding that the menorrhagia disability is related to service.  

As to the vaginitis disorder, the Board finds that the weight of the lay and medical evidence is against finding that vaginitis is related to service.  The service treatment records do not reflect any diagnosis, complaints, or treatment for vaginitis in service, and the Veteran does not contend that vaginitis began in service.  The August 2005 VA examiner explained that "vaginitis is a common status in sexually active female."  The VA examiner noted a 2005 diagnosis for a sexually transmitted disease, and the report notes that abnormal pap smears are consistent with the human papilloma virus, another sexually transmitted disease.  Accordingly, the VA examiner opined that vaginitis is not related to military service.  As the lay and medical evidence does not include any other opinions related to the etiology of the menorrhagia disability, the weight of the evidence is against finding that the vaginitis disability is related to service.

In sum, the evidence demonstrates current gynecological disabilities including endometriosis, menorrhagia, and vaginitis; however, the weight of the evidence is against finding that any of these disabilities are related to service, or were aggravated (permanently worsened) by service.  For these reasons, the Board finds that the criteria for service connection for a gynecological disability have not been met.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim for service connection for a gynecological disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Initial Rating for Migraine Headaches

For the entire initial rating period from January 12, 2005, the Veteran's migraine headache disability has been rated at 30 percent disabling.  The Veteran contends that a higher initial rating is warranted based on symptoms including frequent prostrating headaches, which can occur as often as twice per week.  See June 2012 representative letter.

The service-connected migraine headache disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Private treatment records indicate a history of "orthostatic headaches" since November 2004, while the Veteran was in service.  The term "orthostatic" suggests that the Veteran needed to sit down in order to relieve the headaches.  See Dorland's Illustrated Medical Dictionary 1339 (32d ed. 2012) (defining orthostatic as "pertaining to or caused by standing erect").  The Veteran described these headaches during an April 2005 VA examination.  The Veteran reported incapacitating headaches approximately twice per week, and two to three times per month.  Associated symptoms included nausea and sensitivity to light and sound.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is in equipoise on the question of whether the migraine headache disability has manifested very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  In an August 2005 VA Form 9, the Veteran indicated that migraine headache symptoms had become "much worse."  Specifically, the Veteran reported daily prostrating attacks and limited relief from prescription medication.  VA treatment records include several complaints of migraine headaches and varying responses to prescribed medications, but never complete relief from symptoms.  See, e.g., June 6, 2007 VA treatment record; February June 23, 2006.  In November 17, 2010, the Veteran reported that she could not tolerate daily prescription medication during the day, and previously described how daily medication causes lack of concentration and moodiness.  See February 23, 2006 VA treatment record. 

VA examined the migraine headache disability again in August 2012.  The Veteran reported symptoms including pulsating or throbbing head pain, and pain on both sides of the head, as well as non-headache symptoms associated with headaches including nausea, vomiting, sensitivity to light, and changes in vision.  The Veteran reported characteristic prostrating attacks of migraine headache pain, on average, less than once every two months.  Similarly, the Veteran reported prostrating attacks of non-migraine headache pain, on average, less than once every two months.  In both cases, however, the VA examiner noted "very frequent" prostrating and prolonged attacks of headache pain.  The VA examination report explains that treatment has included Botox injections every three months for a little over two years, as well as nightly medication.  The report also indicates that the Veteran missed one week of work in May 2012, and approximately three months of work during the previous year due to migraine headaches.

In sum, for the entire rating period from January 12, 2005, the evidence supports a finding that the migraine headache disability has manifested very frequent prostrating and prolonged attacks of headache pain with associated symptoms including nausea, vomiting, sensitivity to light and sound, and workplace absenteeism.  The April 2005 VA examination report reflects incapacitating headaches approximately twice per week, and two to three times per month with associated symptoms included nausea and sensitivity to light and sound.  Although the Veteran indicated that symptoms had become "much worse" after that examination, the record indicates that the Veteran had varying responses to medication that may have altered the frequency and severity of the migraine headaches, such that the attacks would seem worse at different points in time.  By the time of the August 2012 VA examination, the Veteran was still experiencing very frequent prostrating and prolonged attacks of headache pain which resulted in approximately three months of missed work over the previous year.  

Although the record does not include any statements from employers, a timeline or employment record regarding absenteeism, or any evidence other than the Veteran's statements to corroborate the Veteran's account of missed work, based on the Veteran's report of symptoms and time lost from work, the Board resolves reasonable doubt in the Veteran's favor to find that the migraine headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain for the entire rating period from January 12, 2005; therefore, the evidence more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100 for the entire initial rating period.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.  The Board finds that the service-connected migraine headache disability is rated at the highest schedular rating under Diagnostic Code 8100; therefore, a higher initial schedular rating in excess of 
50 percent is not available.
Initial Rating for Thoracolumbar Spine Disability

For the entire rating period from January 12, 2005, the Veteran's thoracolumbar spine disability has been rated at 20 percent disabling.  The Veteran asserts that a higher initial rating is warranted because the 20 percent rating was assigned without consideration of "functional loss."  June 2012 representative letter.

The service-connected thoracolumbar spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, the thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 20 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's thoracolumbar spine - is manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The next higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any period from January 12, 2005, as required for a higher disability rating of 40 percent.  Neither the August 2012 nor April 2005 indicated an incapacitating episode during the prior 12 month period.  The Veteran has not asserted any incapacitating episodes due to symptoms of the thoracolumbar spine disability.  VA treatment records do not reflect any instance of physician-prescribed bed rest for thoracolumbar spine disability symptoms.  For these reasons, the Board finds that an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected thoracolumbar spine disability was manifested by forward flexion measured to 
30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, for any period, as required for a higher initial rating of 40 percent.  VA examined the back in April 2005.  Forward flexion was measured to 45 degrees, extension to 
30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and left and right lateral rotation were measure to 15 degrees each.  The Veteran did not perform repetitive motion testing because of pain.  Based on these measurements, and using the point of pain as the furthest part of motion, forward flexion of the thoracolumbar spine was 45 degrees and the combined range of motion of the thoracolumbar spine was 155 degrees.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.  Similarly, the examination did not reveal favorable ankylosis of the entire thoracolumbar spine

VA examined the back again in August 2012.  Forward flexion was measured to 
65 degrees, extension to 10 degree, right and left lateral rotation to 20 degrees each, and right and left lateral flexion to 20 degrees each.  In each instance, there was no additional limitation due to pain.  After three repetitions, forward flexion was reduced to 60 degrees; however, all other measurements remained the same.  Based on these measurements, and using the point of pain as the furthest part of motion, forward flexion of the thoracolumbar spine was 60 degrees and the combined range of motion of the thoracolumbar spine was 150 degrees.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.  Similarly, the examination did not reveal favorable ankylosis of the entire thoracolumbar spine.

The thoracolumbar spine disability has manifested other symptoms in addition to limitation of motion.  As discussed in more detail below, the April 2005 VA examination report indicates that the Veteran experienced radiating pain from the thoracolumbar spine to the right buttocks and right posterior leg, but not below the knee.  The August 2012 VA examination report discusses symptoms including tightness, spasms, and flare-ups of pain in the rain, cold weather, and after lifting 
10 to 15 pounds.  Additionally, functional impairment was reported as pain with prolonged sitting, difficulty walking after prolonged sitting, and the aforementioned symptoms affected the right lower extremity.  VA treatment records reflect complaints of back pain; however, no additional symptoms or functional impairment is revealed by these treatment records.

On review of all the evidence, the Board finds that, for the entire initial rating period from January 12, 2005, the service-connected thoracolumbar spine disability manifested symptoms including forward flexion to 45 degrees, combined range of motion to 150 degrees, tightness, spasms, flare-ups of pain in the rain, cold weather, and after lifting 10 to 15 pounds, and functional impairment including pain with prolonged sitting and difficulty walking after prolonged sitting.  Although the Veteran has pointed out that the thoracolumbar spine disability may have been worse during the August 2005 VA examination because no repetitive motion testing was conducted, the evidence demonstrates a relatively consistent disability picture, which, when measured during the August 2012 VA examination, included range of motion measurements after repetitive testing.  See January 2013 VA Form 21-4138.  As these manifestations do not support a finding of forward flexion measured to 
30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, for any period, the Board finds that the weight of the evidence is against finding that the criteria for an initial rating of 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  As noted above and described in more detail below, the Veteran seeks a separate compensable rating for right lower extremity radiculopathy as a neurological symptom of the service-connected thoracolumbar spine disability.  

With the exception of a neurological abnormality in the right lower extremity, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that, with the exception of the right lower extremity disorder which has been independently raised and discussed below, a separate rating for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for any period.

Separate Rating for Right Lower Extremity Radiculopathy

In the July 2005 rating decision, the Veteran was granted service connection for "thoracolumbar [spine] degenerative changes with right lower extremity radiculopathy."  Accordingly, the Board has considered whether a separate disability rating for the right lower extremity radiculopathy associated with the thoracolumbar spine disability warrants a separate, compensable disability rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Board finds that the Veteran's radiculopathy disability is most properly rated under the provisions of 38 C.F.R. § 4.124a , Diagnostic Code 8520 for impairment of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

After a review of all the evidence, lay and medical, the Board finds the evidence is at least in equipoise as to whether the disability picture associated with the right lower extremity radiculopathy more closely approximates the criteria for a separate 10 percent disability rating, but no higher than 10 percent, for the period from January 12, 2005 to August 20, 2012, and a higher initial rating of 40 percent, but no higher than 40 percent, for the period from August 20, 2012.  A December 2004 private treatment record indicates that the thoracolumbar spine disability began to manifest intermittent right leg numbness in August 2004; however, there was no diagnosis or impression of radiculopathy, and the private physician seemed to attribute the symptom of intermittent bilateral leg numbness to child birth.  The April 2005 VA examination noted radiating pain from the thoracolumbar spinal region down into the right buttocks and right posterior leg, but not below the knee.  No additional findings were provided regarding the right lower extremity as it related to the thoracolumbar spine disability; however, the radiating pain symptoms were described as distinct from a right knee disorder.  Following the April 2005 VA examination, the Veteran stated that the examination failed to consider nerve damage extending from the leg to the toes.  See August 2005 VA Form 21-4138.

VA treatment records from June 30, 2005, December 17, 2005, and June 6, 2007 indicate a normal sensory examination and reflexes in the right lower extremity.  On November 7, 2007, the Veteran denied any paresthesia or neuropathy.  In April 2009, the Veteran was seen for a main complaint of low back pain with radiating pain to the right leg "associated with paresthesias."  An associated sensory examination revealed reduced vibration sense on the right side; however, there was no diagnosis, impression, or other medical evidence of a radiculopathy disorder.

VA examined the peripheral nerves on August 20, 2012, and the VA examiner diagnosed right lower extremity peripheral neuropathy with an unspecified origin date.  The VA examiner attributed "severe" paresthesias and/or dysesthesias to the right lower extremity radiculopathy, as well as "severe" numbness.  The VA examiner also noted "decreased," but not "absent," light touch sensation in the right thigh/knee, lower leg/ankle, and foot/toes.  The VA examiner's severity evaluation, however, indicated "normal" - rather than incomplete or complete paralysis - effects on all right lower extremity nerves.  The examiner seemed to base this finding on the normal results of EMG testing; however, the context of these comments may also refer to the presence and severity of any other neurological disabilities in the right lower extremity, none of which were found.

In sum, the evidence demonstrates an initial diagnosis of right lower extremity radiculopathy and a worsening of associated symptoms including paresthesias and numbness on VA examination on August 20, 2012.  Prior to August 20, 2012, the Veteran presented for treatment at VA medical clinics on several occasions, occasionally, but not always, reporting symptoms of a right lower extremity neurological disorder.  On three treatment dates when sensory and reflex examinations were conducted, the right lower extremity tested as normal; however, the Veteran reported the onset of intermittent numbness and radiating pain in August 2004, and pointed out that these symptoms were not taken into account shortly after reviewing the April 2005 VA examination report.  

When VA examined the right lower extremity on August 20, 2012, however, the right lower extremity radiculopathy manifested "severe" numbness and paresthesias and/or dysesthesias.  Light touch sensation was decreased through the right leg, but not absent.  While the August 2012 VA examiner suggested "normal" right lower extremity nerves, the severity of the radiculopathy symptoms supports a finding that this evaluation was unrelated to the radiculopathy disorder, and instead related to absence of any other neurological disorder in the right lower extremity, which the VA examiner was asked to comment on in the July 2012 Board Remand instructions.  

Although the right lower extremity radiculopathy symptoms are reported as "severe," the Veteran reported far fewer complaints in VA treatment records for these symptoms as compared to the back and headache disabilities.  Similarly, the Veteran's statements to VA did provide a detailed description of the right lower extremity radiculopathy symptoms, as might be expected for a severe disability, and especially in consideration of the comparatively descriptive reports regarding the migraine headache disability.  As such, the subjective findings of "severe" numbness and paresthesias and/or dysesthesias, and "decreased" light touch sensation are more likely indicative of moderately severe incomplete paralysis rather than severe incomplete paralysis with marked muscular atrophy.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period from January 12, 2005 to August 12, 2012, the right lower extremity radiculopathy manifested intermittent numbness and radiating pain, comparable to mild incomplete paralysis of the right lower extremity, and more nearly approximated the criteria for a separate 10 percent disability rating under Diagnostic Code 8520.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.  Similarly, after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period from August 20, 2012, the right lower extremity radiculopathy manifested severe numbness and decreased light touch sensation, comparable to moderately severe incomplete paralysis of the right lower extremity for a separate rating, and more nearly approximates the criteria for a separate 40 percent disability rating under Diagnostic Code 8520.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's migraine headache disability, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  The migraine headache disability has manifested prostrating and prolonged attacks of headache pain with associated symptoms including nausea, vomiting, sensitivity to light and sound, and workplace absenteeism.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
38 C.F.R. § 4.124a.

Similarly, the Board finds that the symptomatology and impairment caused by the service-connected thoracolumbar spine disability, as well as the associated right lower extremity radiculopathy, are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5242 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The disability criteria also allow for separate ratings based on neurological abnormalities, including radiculopathy.  As the Veteran's thoracolumbar spine disability manifested symptoms including limitation of motion, tightness, spasms, flare-ups of pain in the rain, cold weather, and after lifting 10 to 15 pounds, and functional impairment including pain with prolonged sitting and difficulty walking after prolonged sitting, the Board finds that the schedular rating criteria are adequate to rate the Veteran's thoracolumbar spine disability symptoms and functional impairment that limits motion, as well as the separately rated neurological disorder; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected thoracolumbar spine disability.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are posttraumatic stress disorder (PTSD), right Achilles tendonitis, right knee patellofemoral syndrome, tinnitus, asthma, irritable bowel syndrome, and a scar on the right buttock.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the migraine headache and thoracolumbar spine disabilities, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice, 22 Vet. App. 447.  In a June 2012 letter, the representative stated that "the Veteran met the rating requirements for TDIU consideration effective at her discharge and there is no evidence that she has been working or is able to work in the file."  The representative proceeded to ask that the issue of entitlement to a TDIU be referred to the AOJ.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  However, consideration of a TDIU is only warranted "where the schedular rating is less than total."  38 C.F.R. § 4.16.  

Following the discussion above, for the period from January 12, 2005 to August 20, 2012, service connection has been in effect for PTSD, rated at 50 percent disabling; a migraine headache disability, rated at 50 percent disabling; a thoracolumbar spine disability, rated at 20 percent disabling; right lower extremity radiculopathy, right Achilles tendonitis, right knee patellofemoral syndrome, tinnitus, and asthma, each rated at 10 percent disabling; and irritable bowel syndrome and a right buttock scar, each rated at 0 percent disabling (noncompensable).  Based on these ratings, which consider the implementation of the Board decision above, the Veteran will have a combined disability rating of 90 percent for the period from January 12, 2005 to August 20, 2012.  38 C.F.R. §§ 4.25, 4.26 (applying the bilateral factor to the service-connected right upper extremity radiculopathy, right knee patellofemoral syndrome, and right Achilles tendonitis).  As such, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for this period because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at or above 40 percent.  For this reason, application of a TDIU is appropriate for the period from January 12, 2005 to August 20, 2012 so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from January 12, 2005 to August 20, 2012, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered her unable to secure (obtain) or follow (maintain) substantially gainful employment.  During the April 2005 VA general medical examination, the Veteran reported that she had been unable to work because of pain in the low back and knee.  The Veteran also reported migraine headaches at least two to three times per month that rendered her incapacitated for the day.  A contemporaneous April 2005 VA PTSD examination included the VA examiner's opinion that the Veteran remained "psychiatrically employable" and "appear[ed] motivated for work;" however, the VA examiner provided a Global Assessment of Functioning (GAF) score of 55, indicating moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47.  During the April 2005 VA PTSD examination, the Veteran reported symptoms including severe difficulty with mood instability, irritability, and anger.

The evidence also weighing in favor of a TDIU for the period from January 12, 2005 to August 20, 2012, is the combined disability rating of 90 percent, which is indicative of a severe overall disability picture.  Included in the combined 90 percent disability rating is a 50 percent disability rating for migraine headaches, a 20 percent disability rating for the thoracolumbar spine disability, a separate 10 percent rating for the associated right lower extremity radiculopathy, and an additional 10 percent disability rating for the right knee disability, all of which were identified by the Veteran as bearing on the ability to work.  Although the evidence does not include a work history, a report on education and training, or a summary of work-related income for the period from January 12, 2005 to August 20, 2012, the Board resolves reasonable doubt in the Veteran's favor to find that the service-connected disabilities were of sufficient severity to preclude her from obtaining or maintaining gainful employment to warrant a TDIU for the period from January 12, 2005 to August 20, 2012.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 

As to the period from August 20, 2012, the Board decision includes a higher disability rating of 40 percent for right lower extremity radiculopathy; therefore, when the Board decision is implemented, the Veteran will have a combined disability rating of 100 percent for period from August 20, 2012.  Consequently, for the period from August 20, 2012, pursuant to the outcome of this decision, the Veteran is in receipt of a total schedular rating, and referral of the issue of a TDIU is not warranted.  38 C.F.R. §§ 4.16, 4.25, 4.26 (2014).

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case are distinguishable from Bradley, which involved the assignment of a TDIU (total rating) based on a "less than total" (70 percent) disability rating with subsequently claimed additional orthopedic disabilities that combined to 60 percent.  The instant case, however, is distinguishable from Bradley in that here, the Veteran is now in receipt of a 100 percent schedular rating, effective for the entire rating period.  Any TDIU granted would necessarily be based on all the service-connected disabilities.  See 38 C.F.R. § 4.16.  If the Veteran were subsequently to be awarded a TDIU based on all the service-connected disabilities, which are already rated at a combined disability rating of 100 percent, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14 (2014).  For these reasons, the Board finds that the inferred claim for a TDIU was rendered moot by the initial rating for the migraine headache disability and separate rating for the right lower extremity radiculopathy disability provided in this Board decision, which results in a 100 percent combined schedular rating.  Consequently, there remain no questions of law or fact to be decided regarding TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to lack of legal merit). 


ORDER

Service connection for a gynecological disorder, to include endometriosis, menorrhagia, cystitis, and vaginitis, is denied.

A higher initial rating of 50 percent for a migraine headache disability, but not higher, for the entire rating period from January 12, 2005, is granted.

A higher initial rating for a thoracolumbar spine disability in excess of 20 percent for the entire rating period from January 12, 2005, is denied.

A separate rating of 10 percent for the rating period from January 12, 2005 to August 20, 2012, but not higher, and 40 percent for the period from August 20, 2012, but not higher, for right lower extremity radiculopathy, is granted.

For the period from January 12, 2005 to August 20, 2012, a TDIU is granted.
 

REMAND

Service Connection for a Disability Manifested by Chronic UTIs

The Veteran contends that service connection is warranted for chronic UTIs that began in service and continue to the present.  See August 2005 VA Form 21-4138.  The issue was remanded in the July 2012 Board Remand; however, there were no specific instructions for this issue, nor were any clinical findings or medical opinions regarding this issue provided in the ensuing August 2012 VA gynecological examination.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.

Although there were no specific orders related to the issue of entitlement service connection for a disability manifested by chronic UTIs, the Board finds that a remand for a medical opinion regarding the etiology of the claimed disability manifested by chronic UTIs is warranted.  Specifically, the Board finds that a medical opinion is necessary to make an adequately informed decision on the nature and etiology of the claimed disability manifested by chronic UTIs.

Accordingly, the issue of entitlement service connection for a disability manifested by chronic UTIs is REMANDED for the following action:

1.  Direct the claims file to the examiner who conducted the August 2012 VA gynecological examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another reviewer for an opinion.  If the reviewer determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the July 2012 Board Remand.  The VA examiner is asked to prepare the following addendum opinions:

A) Does the Veteran have a current disability manifested by chronic UTIs?

B) If there is a current disability manifested by chronic UTIs, is it at least as likely as not (50 percent or more likely) that the disability was first manifested in service or is otherwise related to service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner

2.  After completion of the above and any additional development deemed necessary, the AMC/RO should readjudicate the issue of entitlement to service connection for a disability manifested by chronic UTIs.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


